Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is between Bank Rhode Island, a
financial institution organized under the laws of the State of Rhode Island with
its executive offices located at One Turks Head Place, Providence, Rhode Island
02903 (the “Bank”), Bancorp Rhode Island, Inc., a corporation organized under
the laws of the State of Rhode Island and sole shareholder of the Bank (the
“Company”) and James V. DeRentis of 154 Arlington Avenue, Providence, Rhode
Island  02906 (the “Executive”).

IT IS MUTUALLY AGREED by the parties as follows:

1.             Employment; Duties

1.1           Responsibilities and Authority.  (a)  The Bank hereby employs
Executive to serve as Executive Vice President and Chief Business Officer of the
Bank, and Executive hereby accepts such employment.  Executive shall have the
duties, responsibilities, authorities and powers normally incident to such
office.  At all times, however, Executive’s activities and authority with
respect to such offices will be subject to supervision, control and direction by
the Board of Directors of the Bank (the “Board”), by the Executive Committee of
the Board, and by the President and Chief Executive Officer of the Bank (the
“Chief Executive Officer”) and Executive agrees to carry out such duties and
responsibilities as any of them may from time to time reasonably assign to
Executive.  Executive shall report from time to time or routinely, upon request,
to the Chief Executive Officer or the Chief Executive Officer’s designee as to
the current status of any of Executive’s assigned duties and responsibilities.

(b)           The Company hereby employs Executive to serve as Vice President of
the Company and such other offices and positions as the Company may determine,
and Executive hereby accepts such employment.  Executive shall have the duties,
responsibilities, authorities and powers normally incident to such offices.  At
all times, however, Executive’s activities and authority with respect to such
offices will be subject to supervision, control and direction by the Board of
Directors of the Company (the “Company Board”) or by the Executive Committee of
the Company Board, and Executive hereby agrees to carry out such duties and
responsibilities as either of them may from time to time reasonably assign to
Executive.  Executive shall report from time to time or routinely, upon request,
to the Chief Executive Officer of the Company or such Chief Executive Officer’s
designee as to the current status of any of Executive’s assigned duties and
responsibilities.

1.2           Compensation.  The Bank shall pay Executive a base salary at the
rate of Two Hundred Twenty-Six Thousand Seven Hundred Dollars ($226,700) per
year commencing on the date hereof payable on a bi-weekly basis, or at such
higher rate as shall be determined from time to time by the Board or the
Compensation Committee of the Board.  In addition to Executive’s base salary,
Executive shall be entitled to receive payments under any incentive compensation
or bonus program (as in effect from time to time), which the Bank may establish
for its employees and/or senior executives, in such amounts as are provided by
such programs.


--------------------------------------------------------------------------------


 

1.3           Employee Benefits.  As a full-time employee of the Bank, Executive
shall be eligible to participate in any and all employee benefit plans generally
available to full-time employees of the Bank, including non-contributory plans
and, at Executive’s option, contributory plans.

1.4           Grant of Stock Options.  Executive shall receive stock options to
purchase shares of the Company’s common stock in such number, at an exercise
price and on such other terms as may be approved by the Compensation Committee
of the Company Board, in its sole discretion.  Any such options will become
exercisable on a schedule no less favorable than generally provided with respect
to options granted to executives of the Bank (other than the Chief Executive
Officer), with such vesting to accelerate on a Change in Control (as defined in
Section 3.2).

1.5           Vacation.  Executive shall be entitled to five weeks of vacation
during each year of employment, such vacation to be taken in accordance with the
Bank’s customary vacation policies and at such times and intervals as are
mutually agreed upon by Executive and the Bank.  Executive shall be entitled to
holiday time and sick leave in accordance with the then existing policies of the
Bank, as in effect from time to time.

1.6           Reimbursement of Expenses.  (a)       Executive shall be
reimbursed by the Bank for reasonable business expenses incurred by him incident
to his employment upon presentation of appropriate vouchers, receipts, and other
supporting documents required by the Bank.

(b)           Executive shall be reimbursed by the Company for reasonable
business expenses incurred by him incident to his employment by the Company upon
presentation of appropriate vouchers, receipts, and other supporting documents
required by the Company.

1.7           Duty to Perform Services.  So long as Executive is employed by the
Company or the Bank, Executive agrees to devote his full business and productive
time, skill, and energy diligently, loyally, effectively, and to the best of his
ability to the rendering of services to the Company and the Bank, and will exert
his best efforts in the rendering of such services. This provision will not
prohibit Executive from:

(a)           making passive investments or serving as a fiduciary with respect
to direct family investments;

(b)           serving on the board of directors of any company,  provided that
Executive shall not render any material services with respect to the operations
or affairs of any such company and provided further that serving on such board
of directors does not otherwise violate the terms of this Agreement, including,
but not limited to, the provisions of Section 4.2 herein; or

(c)           engaging in religious, charitable or other community or non-profit
activities which do not impair Executive’s ability to fulfill his duties and
responsibilities to the Company and Bank.

2


--------------------------------------------------------------------------------


Executive agrees that in the rendering of all services to the Company and the
Bank and in all aspects of his employment, he will comply with all directives,
policies, standards, and regulations from time to time established by the
Company or the Bank or by applicable law.

1.8           Death or Disability.

(a)           Death.  In the event of Executive’s death during the term of his
employment under this Agreement, the Bank shall immediately pay to Executive’s
designated beneficiary any salary accrued but unpaid as of the date of death. 
Upon payment of the aforementioned sums, the Bank’s obligations to make further
salary payments shall terminate.  This provision shall not be construed to
negate any rights Executive may have to death benefits under any employee
benefit or welfare plan of the Company or the Bank in which he may from time to
time be a participant or under any other written agreement with the Company or
Bank which specifically provides for such benefits.

(b)           Disability.  In the event of Executive’s “disability” (as defined
below) during the term of his employment under this Agreement, the Bank shall
continue to pay Executive his base salary (reduced by any benefits Executive is
entitled to receive under any state or federal disability insurance program,
such as Rhode Island temporary disability insurance or federal social security)
for a period of six months from the date of “disability”.  For purposes of this
Agreement, “disability” shall mean a good faith determination by the Board that
Executive is unable for any reason, either physical or mental, to perform the
duties required of him hereunder.

1.9           Term of Employment.  The term of Executive’s employment under this
Agreement shall commence on the date hereof and shall continue, unless sooner
terminated pursuant to the provisions of this Agreement, for a period of two
years (the “Term”), which Term shall automatically renew on each successive one
year anniversary hereafter commencing with the first anniversary hereof unless
any party shall have given written notice to the other parties of such party’s
election not to extend the Term within ninety (90) calendar days prior to any
anniversary date.

1.10         Termination.  This Agreement and the rights of the parties
hereunder will terminate (subject to the provisions of Section 1.11 below) upon
the occurrence of one of the following:

(a)           Upon the Executive’s death or disability as provided in Section
1.8 above;

(b)           For Cause as provided in Section 3.5, immediately upon the giving
of notice by the Company or the Bank or at such later time as such notice may
specify or as may be required by Section 3.5;

(c)           At the election of the Executive for Good Reason (as hereinafter
defined) as provided in Section 2.2; or

3


--------------------------------------------------------------------------------


(d)           Upon expiration of the Term, following notice by any party not to
renew the Term as provided in Section 1.9.

1.11         Termination and Survival.  The provisions of Section 1.8, Sections
2 and 3 and Sections 4.1, 4.2, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11 and 4.12
hereof shall remain in full force and effect and shall continue to be
enforceable in accordance with their terms beyond termination of employment and
beyond expiration of this Agreement, except as otherwise agreed in writing by
Executive and the Company and the Bank.

2.             Severance.

2.1           Severance Benefit.  In the event of a termination of Executive’s
employment by the Company or the Bank without Cause (as such term is defined in
Section 3.5) at any time, or in the event of termination of Executive’s
employment by him for Good Reason (as defined in Section 2.2), the Bank will (a)
continue to pay Executive his base salary (the “Severance Benefit”) then in
effect for a eighteen (18) month period commencing on the date of termination
(the “Severance Period”), and (b) provide Executive (at the Bank’s cost) with
the medical, dental and life insurance coverage generally available to full-time
employees during the Severance Period or as required by law, whichever is
longer.  The Bank shall also provide Executive with outplacement assistance for
a period of six months at no charge.  Notwithstanding anything herein to the
contrary, the Bank shall have no obligation to pay the Severance Benefit to
Executive in the event his employment is terminated with Cause by the Company or
the Bank or voluntarily by him without Good Reason.  Any Severance Benefit paid
under this Section 2.1 shall be credited against any amounts due Executive under
Section 3 as a result of a Change in Control.

2.2           “Good Reason” Defined.  For purposes of this Agreement “Good
Reason” shall mean the Company or the Bank giving written notice of its election
not to renew this Agreement on any anniversary date as permitted under Section
1.9 and its failure to offer and enter into a new employment agreement with
Executive on terms which are substantially similar to those of his employment
existing immediately prior to such notice of non-renewal (other than a reduction
of fringe benefits required by law or applicable to all employees generally)
provided, however, that Good Reason shall not be deemed to have occurred unless
prior to Executive’s termination of employment for Good Reason, he shall give
not less than 30 days written notice to the Company and the Bank of his intent
to terminate for Good Reason stating the basis of the Good Reason sufficient to
permit the Company or the Bank to alleviate the basis of such Good Reason prior
to termination, and the Company and the Bank have not done so within such 30 day
period, and further provided, that Executive’s continuing to work following
notice of non-renewal by the Company or the Bank and in the absence of entering
into a new employment agreement  shall be without prejudice to his right to
claim termination for Good Reason, absent written agreement between Executive
and the Company or the Bank to the contrary.

3.             Change in Control.

3.1           Purpose.  In order to allow Executive to consider the prospect of
a Change in Control (as defined in Section 3.2) in an objective manner and in
consideration of the services

4


--------------------------------------------------------------------------------


rendered and to be rendered by him to the Company and the Bank, the Bank is
willing to provide, subject to the terms of this Agreement, certain severance
benefits to protect Executive from the consequences of a Terminating Event (as
defined in Section 3.4) occurring subsequent to a Change in Control.

3.2           Change in Control.  A “Change in Control” will be deemed to have
occurred if: (i) a Takeover Transaction is effectuated; or (ii) the Company
commences substantive negotiations with a third party with respect to a Takeover
Transaction if within twelve (12) months of the commencement of such
negotiations, the Company enters into a definitive agreement with respect to a
Takeover Transaction with any party with which negotiations were originally
commenced; or (iii) any election of directors of the Company occurs (whether by
the directors then in office or by the shareholders at a meeting or by written
consent) where a majority of the directors in office following such election are
individuals who were not nominated by a vote of two-thirds of the members of the
board of directors immediately preceding such election; or (iv) either the
Company or the Bank effectuates a complete liquidation.

3.3           Takeover Transaction.  A “Takeover Transaction” shall mean:

(a)           The acquisition of voting securities of the Company by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than by the Company or its subsidiaries or any employee benefit plan (or related
trust) of the Company or its subsidiaries, which theretofore did not
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), securities representing 30% or more of the voting power of all
outstanding shares of voting securities of the Company, if such acquisition
results in such individual, entity or group owning securities representing more
than 30% of the voting power of all outstanding voting securities of the
Company; provided, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
voting securities of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the voting securities of the Company outstanding
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the outstanding
voting securities of the Company, shall not constitute a Change in Control; or

(b)           The issuance of additional shares of common stock of the Company
or the Bank, as applicable, in a single transaction or a series of related
transactions if the individuals and entities who were the beneficial owners of
the outstanding voting securities of the Company or the Bank, as applicable,
immediately prior to such issuance do not, following such issuance, beneficially
own, directly or indirectly, securities representing more than 50% of the voting
power of all then outstanding voting securities of the Company or the Bank, as
applicable; or

(c)           Consummation by the Company or the Bank of (i) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the voting securities of such entity immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, securities

5


--------------------------------------------------------------------------------


representing more than 50% of the voting power of then outstanding voting
securities of the corporation resulting from such a reorganization, merger or
consolidation, or (ii) the sale, exchange or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (on a consolidated basis) or the Bank to a party which
is not controlled by or under common control with such entity, or (iii) the sale
by the Company in one transaction or in a series of related transactions of
voting securities of the Bank such that following such transaction or
transactions the Company no longer beneficially owns, directly or indirectly,
securities representing more than 50% of the voting power of the then
outstanding voting securities of the Bank.

For purposes of this Section 3.3, “voting power” means ordinary voting power for
the election of directors.

3.4           Terminating Event.  A “Terminating Event” means either:

(a)           Termination by the Company or the Bank of Executive’s employment
for any reason other than (i) Executive’s death or disability or (ii) for
“Cause” (as such term is defined in Section 3.5 hereof), or

(b)           Executive’s resignation as an employee of the Company and the
Bank, other than for reasons of disability, following (i) a significant
reduction in the nature or scope of Executive’s duties, responsibilities,
authority and powers from the duties, responsibilities, authority and powers
exercised by him immediately prior to the Change in Control; or (ii) a greater
than 10% reduction in Executive’s annual base salary or fringe benefits as in
effect on the date of the Change in Control; or (iii) any requirement by the
Company or the Bank or of any Person (as defined in Section 4.2 hereof) in
control of the Company or the Bank that the location at which Executive performs
the principal duties of the Company or the Bank be outside a radius of 50 miles
from the location at which he performed such duties immediately prior to the
Change in Control; or (iv) the failure of any successor of the Company or the
Bank to agree in writing upon terms and conditions of employment with Executive
which are substantially similar to those of his employment immediately prior to
the Change in Control (whereby he shall report directly to the chief executive
officer of such successor entity) which are reasonably satisfactory to Executive
within ninety (90) days following a Change in Control.

3.5           Termination for “Cause” Defined.  For purposes of this Agreement,
termination for Cause shall include termination by reason of any of the
following:

(a)           Continuing any arrangement, holding any position or engaging in
any activities that conflict with the interest of, or that interfere with
Executive’s duties owed to, the Company or the Bank, after ten (10) days prior
written notice by the Company or the Bank, as applicable, to him of the same;

(b)           Conviction of embezzlement or other crimes against the Company or
the Bank, deliberate misappropriation of the Company’s or the Bank’s funds or
dishonesty;

6


--------------------------------------------------------------------------------


 

(c)           Material violation of written policies of the Company or the Bank,
irresponsible acts in the performance of Executive’s duties or material breach
of any of his obligations under the terms of this Agreement;

(d)           Material non-performance of Executive’s duties or material acts
(or omissions) of mismanagement; and

(e)           Refusal to perform assigned duties when such refusal is not
justified or excused either by the terms of this Agreement or by actions taken
by the Company or the Bank in violation of this Agreement.

3.6           Payment in Connection With Terminating Event.  If a Terminating
Event occurs within one (1) year after a Change in Control (which one year
period shall be calculated from the effective date of the Takeover Transaction
if the Terminating Event occurs after a Takeover Transaction), the Bank will pay
to Executive (a) an amount equal to any base salary and bonus earned on account
of services performed prior to the Terminating Event which have not been
previously paid and Executive’s pro-rated bonus to the date of the Terminating
Event under the Bank’s Cash Incentive Plan, or any successor plan, based on the
“Target Bonus” for the year in which the Terminating Event occurs (the “Past
Service Amount”) and (b) an amount (the “Severance Payment”) equal to two times
the sum of (i) Executive’s annual base salary in effect at the time of the
Change in Control plus (ii) the amount of Executive’s “Target Bonus” for the
year in which the Change in Control occurs, which Past Service Amount and
Severance Payment shall be payable in one lump sum within 30 days of the date of
termination of Executive’s employment, or if such Change in Control is governed
by clause (ii) of Section 3.2 and the Terminating Event occurs prior to entering
into a definitive agreement, upon the entering into of a definitive agreement by
the Company.  In addition, the Bank shall continue to pay for all medical,
dental and life insurance coverage provided on the date of termination and life
insurance benefits on the same cost-sharing basis as prior to the Terminating
Event for the twenty-four month period commencing on the effective date of the
Terminating Event.  The Bank shall also provide Executive with outplacement
assistance for a period of twelve months at no charge.  No Past Service Amount
or Severance Payment will be paid to Executive under Section 3 if his employment
with the Company or the Bank terminates for any reason prior to a Change in
Control (except as may be provided below), or if his employment with the Company
terminates after a Change in Control but such termination or resignation is not
a Terminating Event.  In addition, except as provided in Section 2, no Past
Service Amount or Severance Payment will be paid to Executive under Section 3.6
of this Agreement with respect to a Terminating Event which occurs more than one
year after a Change in Control (which one year period shall be calculated from
the effective date of the Takeover Transaction if the Terminating Event occurs
after a Takeover Transaction).  Notwithstanding the foregoing, if a Change of
Control resulting from a Takeover Transaction as described in Section 3.2(ii)
occurs and Executive is terminated without Cause prior to the closing of the
Takeover Transaction under circumstances where a Severance Benefit under Section
2.1 would be payable, Executive shall be entitled to receive the Past Service
Amount and a Severance Payment calculated under this Section 3.6 and any
payments previously made under Section 2.1 shall be credited against the
Company’s or the Bank’s obligation under this Section 3.6.

7


--------------------------------------------------------------------------------


 

3.7           Applicability of Change in Control Provisions.  The provisions of
Section 3 shall terminate upon the earliest of (i) the termination by the
Company or the Bank of Executive’s employment for any reason prior to a Change
in Control, (ii) the termination of Executive’s employment by the Company or the
Bank after a Change in Control because of death or disability or for Cause,
(iii) Executive’s resignation or termination of employment with the Company or
the Bank for any reason other than Good Reason prior to a Change in Control, and
(iv) Executive’s resignation or termination of employment after a Change in
Control on or after the first anniversary of the Takeover Transaction or events
specified in Sections 3.2(iii) or (iv).

3.8           Excise Tax Equalization Payment.  In the event that Executive
becomes entitled to a Severance Payment or any other payment or benefit under
this Agreement, or under any other agreement with or plan of the Bank (in the
aggregate, the “Total Payments”), if any of the Total Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), the Bank shall pay to Executive in
cash an additional amount (the “Gross-Up Payment”) such that the net amount
retained by him after deduction of any Excise Tax upon the Total Payments and
any Federal, state and local income tax and Excise Tax upon the Gross-Up Payment
provided for by this Section 3.8 (including FICA and FUTA), shall be equal to
the Total Payments.  Such payment shall be made by the Bank to Executive as soon
as practical following the effective date of the Terminating Event, but in no
event beyond thirty (30) days from such date.

3.9           Tax Computation.  For purposes of determining whether any of the
Total Payments will be subject to the Excise Tax and the amounts of such Excise
Tax:

(a)           Any other payments or benefits received or to be received by
Executive in connection with a Change in Control or Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement with the Bank, or with any person (which shall have
the meaning set forth in Section 3(a)(9) of the Exchange Act, including a
“group” as defined in Section 13(d) therein) whose actions result in a Change in
Control or any person affiliated with the Bank or such persons) shall be treated
as “parachute payments” within the meaning of Section 280G(b)(1) of the Code,
and all “excess parachute payments” within the meaning of Section 280G(b)(1)
shall be treated as subject to the Excise Tax, unless in the opinion of tax
counsel as supported by the Bank’s independent auditors and acceptable to
Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, or unless such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G (b)(3) of the Code, or are
otherwise not subject to the Excise Tax;

(b)           The amount of the Total Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of:  (i) the total amount of the
Total Payments; (or (ii) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) (after applying clause (a) above); and

8


--------------------------------------------------------------------------------


 

(c)           The value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay Federal income taxes at the highest marginal rate of Federal
income taxation in the calendar year in which the Gross-Up Payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of his residence on the effective date of the
Terminating Event, net of the maximum reduction in Federal income taxes which
could be obtained from deduction of such state and local taxes.

3.10         Subsequent Recalculation.  In the event the Internal Revenue
Service adjusts the computation of the Bank under Section 3.9 herein so that
Executive did not receive the greatest net benefit, the Bank shall reimburse him
for the full amount necessary to make him whole, plus a market rate of interest,
as determined by the Compensation Committee of the Board.

3.11         Dispute Resolution.  If any dispute between the Bank and Executive
as to any of the amounts to be determined under Sections 3.8 or 3.9, or the
method of calculating such amounts, cannot be resolved by Executive and the
Bank, either the Bank or Executive after giving three (3) days written notice to
the other, may refer the dispute to a partner in the Boston, Massachusetts
office of a firm of independent certified public accountants selected jointly by
Executive and the Bank.  The determination of such partner as to the amount to
be determined under Section 3.8 and 3.9 and the method of calculating such
amounts shall be final and binding on Executive, the Company and the Bank.  The
Bank shall bear the costs of any such determination.  The Company shall have the
same rights and obligations as the Bank under this Section 3.11 in the event of
a dispute between the Company and Executive.

4.             Miscellaneous.

4.1           Confidential Information.  Unless Executive first secures the
Company’s consent, he shall not disclose or use, at any time either during or
subsequent to his employment by the Company or the Bank, except as required by
his duties to the Company or Bank, any secret or confidential information of the
Company or the Bank of which Executive becomes informed during his employment,
whether or not developed by him.  The term “confidential information” includes,
without limitation, financial information, business plans, prospects, and
opportunities (such as lending relationships, financial product developments, or
possible acquisitions or dispositions of business or facilities) which have been
discussed or considered by the Company’s or the Bank’s management, but does not
include any information which has become part of the public domain by means
other than Executive’s non-observance of his obligations hereunder.

4.2           Non-Competition.  During Executive’s employment by the Company or
the Bank hereunder, and during a period of one (1) year following the date of
termination of his employment with the Company or the Bank for any reason,
Executive will not, directly or indirectly, whether as partner, consultant,
agent, employee, co-venturer, greater than 2% owner, or otherwise, or through
any Person (as hereafter defined),

9


--------------------------------------------------------------------------------


 

(a)           attempt to recruit any employee of the Company or the Bank, assist
in such hiring by any other Person, or encourage any such employee to terminate
his or her relationship with the Company or the Bank, or

(b)           encourage any customer of the Company or the Bank to conduct with
any other Person any business or activity which such customer conducts or could
conduct with the Company or the Bank.

For purposes of this Section 4.2, the term “Person” shall mean an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization.

4.3           No Conflicting Obligations.  The Company and the Bank, in entering
into this Agreement, understand, and Executive hereby represents, that he is not
under any obligation to any former employer or any person, firm or corporation
that would prevent, limit or impair, in any way, the performance by Executive of
his duties as an employee of the Company or the Bank.

4.4           Ethical Behavior.  Upon termination by the Company or the Bank of
Executive’s employment for any reason, Executive shall act at all times in an
ethical manner with regard to the Company and the Bank, and during the one-year
period following the date of such termination, shall take no action which
directly or indirectly could reasonably be expected to have the effect of
terminating or otherwise adversely affecting the relationship of the Company or
the Bank with any employee of, or others with business or advantageous
relationships with, the Company or any of its affiliates, including the Bank.

4.5           Withholding.  All payments made by the Company or the Bank under
this Agreement will be net of any tax or other amounts required to be withheld
by the Company or the Bank under applicable law.

4.6           Legal Fees.  Upon submission of appropriate statements or
documentation, the  Company and the Bank jointly and severally agree to
reimburse Executive for reasonable legal fees actually incurred by him in
connection with the enforcement of the terms of this Agreement following a
Change in Control, provided, however, that neither the Company nor the Bank
shall be obligated to reimburse Executive for any legal fees or expenses
incurred by him in connection with the Company’s or the Bank’s enforcement of
the terms of this Agreement or in connection with any arbitration or litigation
in which the Company or the Bank is the prevailing party.

4.7           Binding Effect.  This Agreement is binding upon and will inure to
the benefit of the parties hereto and their respective heirs, administrators,
executors, successors and assigns.  The Company and the Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or the Bank, as the case may be, to assume expressly and perform this
Agreement.  Failure of the Company or the Bank, as applicable, to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
the Bank in the same amount and on the same terms as he would be entitled to
hereunder following a Terminating Event, except that for purposes of

10


--------------------------------------------------------------------------------


implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date on which Executive becomes entitled to such
compensation from the Bank.  As used in this Agreement, “Bank” shall mean the
Bank, as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

4.8           Arbitration of Disputes.  Any dispute, controversy or claim
arising out of or relating to this Agreement or the breach or performance hereof
will be settled by arbitration in accordance with the laws of the State of Rhode
Island by an arbitrator mutually agreed upon by Executive and the Company and/or
the Bank.  If an arbitrator cannot be agreed upon, Executive shall choose an
arbitrator and the Company and/or the Bank shall choose an arbitrator, and these
two together shall select a third arbitrator.  If the first two arbitrators
cannot agree on the appointment of a third arbitrator, then the third arbitrator
will be appointed by the American Arbitration Association in Providence, Rhode
Island.  Such arbitration will be conducted in the City of Providence in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, except with respect to the selection of arbitrators which shall be
as provided in this Section 4.8.  Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

4.9           Indemnification.  The Company and the Bank each hereby covenants
and agrees to indemnify Executive and hold him harmless fully, completely, and
absolutely against and in respect to any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including attorney’s fees), losses,
and damages resulting from his good faith performance of his duties and
obligations under the terms of this Agreement.

4.10         Release.  Executive agrees, as a condition to receipt of payments
and benefits under Sections 2.1, 3.6 and/or 3.8 hereof, that he will execute a
release agreement in form reasonably satisfactory to the Company, releasing and
waiving any and all claims against the Company, its subsidiaries and affiliates
other than the right of the Executive to enforce this Agreement and other than
claims arising after the effective date of the release provided that, without
limiting the generality of the foregoing, such release shall specifically
exclude each of the following:  (i) any claims arising out of the Executive’s
status as a shareholder or investor in the Company; (ii) any rights Executive
may have under COBRA; (iii) any claims Executive may have to any ownership
interest in the Company, including but not limited to claims to vested or
non-vested stock, restricted stock or stock options; (iv) Executive’s ability to
file claims for vested benefits, if any, under any and all employee benefit
plans of the Company or the Bank including without limitation the various
Supplemental Executive Retirement Plans in which Executive is a participant and
the various insurance and disability benefit plans of the Company or the Bank;
(v) Executive’s right to continued coverage under any Bank or Company-sponsored
life insurance policy applicable to Executive’s life as provided under any such
policy or any plan or program of the Company or the Bank; (vi) Executive’s right
to any funds being held for Executive’s benefit or in Executive’s name under any
deferred compensation programs of the Company or the Bank; (vii) Executive’s
eligibility for indemnification in accordance with the provisions of Section 4.9
of this Agreement or with the Company’s Articles of Incorporation or corporate
by-laws or under applicable law or any rights Executive may have under any
applicable insurance policy with respect to any liability Executive may incur or
may have

11


--------------------------------------------------------------------------------


incurred as an employee or officer of the Bank or the Company; or (viii) any
right Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against Executive as a result of any act or failure to act
for which Executive and the Company or the Bank, or any agent of the Company or
the Bank, are jointly liable.

4.11         Guaranty.  The Company hereby guarantees the due and punctual
performance in full by the Bank of its covenants, agreements and obligations
contained herein.

4.12         Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties hereto in respect of the subject matter
hereof and supersedes any prior or contemporaneous agreement or understanding
between the parties, written or oral, which relates to the subject matter
hereof.

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the 20th day of
February, 2007.

BANK RHODE ISLAND

 

 

 

 

 

By:

 

/s/ Merrill W. Sherman

 

 

 

Merrill W. Sherman

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

BANCORP RHODE ISLAND, INC.

 

 

 

By:

 

/s/ Merrill W. Sherman

 

 

 

Merrill W. Sherman

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ James V. DeRentis

 

James V. DeRentis

 

13


--------------------------------------------------------------------------------